Case 1:17-cr-00243-SHS Document 391-1 Filed 03/13/19 Page 1 of 4




                       EXHIBIT A
2014-Late 2015
                               Case 1:17-cr-00243-SHS Document 391-1 Filed 03/13/19 Page 2 of 4


                       Olive Branch                                                                    Vanguard


                                           Michael                                                 Joseph McGowan
          William Sinclair
                                         Finocchiaro




                        Arash Ketabchi




   Christopher
                      Andrew Owimrin          Peter DiQuarto                            Daniel Quirk           Jack Kavner
     Wilson
                                   Case 1:17-cr-00243-SHS Document 391-1 Filed 03/13/19 Page 3 of 4

Late 2015-Early 2016
             Olive Branch                                                                        A1 Business Consultants
  William                        Michael                                                                        Arash Ketabchi
  Sinclair                     Finocchiaro


                                                    Vanguard/Carlyle                                  Andrew                Shahram
                                                                                                      Owimrin               Ketabchi
               Other Sales
             Representatives                           Joseph McGowan



                                         Daniel Quirk                          Jack Kavner




                                               Christopher                   Peter
                                                 Wilson                    DiQuarto
Late 2016-Early 2017
                                  Case 1:17-cr-00243-SHS Document 391-1 Filed 03/13/19 Page 4 of 4

                                                                                                  Olive Branch
A1 Business Consultants/Elenchus/Harbinger
                                                                                                                 Michael
                                                                               William Sinclair
                                                                                                               Finocchiaro
   Arash Ketabchi           Peter DiQuarto



         Other Sales Representatives                                                                 Andrew Owimrin



        CTO Consulting                                                                      Vanguard/Carlyle

                                                                                               Joseph McGowan
            Christopher
              Wilson



                                                                                     Daniel Quirk              Jack Kavner
          Thomas O'Reilly
